Title: Littleton W. Tazewell to Thomas Jefferson, 29 December 1810
From: Tazewell, Littleton W.
To: Jefferson, Thomas


          
            Dear Sir;
            Norfolk Decemb: 29. 1810.
          
           Yours of the 22d Ulto with its inclosure was duly received—My professional engagements since its receipt, have prevented my examining the inclosure with that attention I wished, until within a few days past, and have caused me therefore to detain it much longer than I expected. I now return this document to you however, and offer you my thanks for the information you have afforded me, upon the only point in the case as to which I ever have entertained any the slightest doubt.
           I presume it will be essential to procure much evidence from New-Orleans, in order to sustain the defence proposed. As those however who may be there employed to prepare this evidence, from the circumstance of their not being accurately acquainted with the points and course of this defence, very probably may commit many errors, either by omitting the proof of facts notorious there but unknown here, or by stuffing into the depositions much matter wholly irrelevant to the subject before us, do you not think it will be adviseable to prepare here a statement of the facts which it is desirable to have established? This statement being transmitted to the persons there who may be engaged to prepare the evidence, will serve them as a Chart; and while it will insure us the benefit of all the testimony we wish, will at the same time exclude from the record, all the superfluous matter, which might otherwise swell its volume to an enormous bulk. You have already done so much yourself towards this defence, that it is but an ungracious request, for any of your Counsel to desire that you would prepare this abstract of evidence. But as I am well convinced, you have a more comprehensive view of this subject, than either of us, and therefore are much better qualified to exhibit in one view all the facts necessary to be proved, I should be much better pleased to see it come from your hand, than from that of any other—If you would take the trouble to prepare this paper each of your Counsel each of your Counsel can add to its contents, any facts by them deemed important, should such be omitted.
               You mentioned in one of your letters some time since received, that we should be supplied with the various documents which had been published upon this subject. It would give me great pleasure to possess some of these documents, especially the various Memoires of Livingston, Duponceau, Lewis, & Ingersoll; as also those of Derbigny, Thierry, and Moreau de Lislet—. So soon therefore as you receive these documents you will do me a favour by transmitting me a set.
          As the authorities to which we shall have occasion to refer are rare and difficult to be procured, will it not be prudent to commence our efforts to collect them immediately?—If you think so, and will inform me what are those which you already have, I will use my endeavours to supply those wanting in due season—
          With a sincere wish that you may have many & happy returns of the approaching new year 
          
            I remain very respectfully your mo: obdt servt
            
 Littn: W Tazewell
          
        